No. 03-253
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2003 MT 325N

STATE OF MONTANA,
              Plaintiff and Respondent,
         v.
RICHARD EARL WILSON,
              Defendant and Appellant.



APPEAL FROM:         District Court of the Fourteenth Judicial District,
                     In and for the County of Wheatland, DC 2002-08
                     The Honorable Randal I. Spaulding, Judge presiding.


COUNSEL OF RECORD:
              For Appellant:
                     Richard Earl Wilson, Pro Se, General Delivery, Denton, Montana
              For Respondent:
                     Honorable Mike McGrath, Montana Attorney General, Jim Wheelis,
                     Assistant Attorney General, Helena, Montana; Linda Hickman, Wheatland
                     County Attorney, Harlowton, Montana


                                                         Submitted: November 13, 2003
                                                           Decided: November 25, 2003
Filed:


                     __________________________________________
                                       Clerk
Justice James C. Nelson delivered the Opinion of the Court.
¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent. It shall be filed as
a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

                                      BACKGROUND
¶2     Richard Earl Wilson, pro se, appeals from the sentence and judgment entered by the
District Court on March 18, 2003, in Cause No. DC-2002-08, Montana Fourteenth Judicial

District, Wheatland County. The court’s sentence and judgment resulted from a bench trial

held before the District Court on March 18, 2003, wherein the judge found Wilson guilty of

the offense of “no passing zones,” a misdemeanor, in violation of § 61-8-326, MCA. The
court sentenced Wilson to pay a fine of $250.00, a surcharge in the amount of $20.00, and

to be imprisoned in the Wheatland County Jail for six months, with all jail time suspended

upon payment of the fines within ninety days.

¶3     Wilson failed to file a transcript of the bench trial and his notice of appeal cites only
the final judgment and sentence referred to above. Having reviewed the record in this case
and the briefs of Wilson and the State, we dismiss this appeal with prejudice to the merits.

                                       DISCUSSION
¶4     Wilson’s opening brief includes a petition for writ of mandamus which he filed on
March 21, 2003, in the underlying cause. While the State moved to dismiss the petition, it

appears that the court did not rule on Wilson’s petition for mandamus. Additionally, Wilson
filed with his appeal, documents which he filed in support of his alternative motions for an
evidentiary hearing, for dismissal and for discovery, as well as other documents in the court


                                               2
file. Wilson does not articulate any specific issues in his appeal brief, but it appears that his
primary claims are that the court made evidentiary errors during his trial. Specifically,

Wilson contends that the District Court improperly excluded Wilson’s testimony and
documents connected to his citizenship in a fictitious kingdom within Fergus County,
namely Yaohu-Molkhiul Yaohushua Oholyao of Yaoshorul. Wilson also contends that the

District Court erred in excluding his assertions that he was not subject to the laws of the
State because he is “a freeman” or “a man of the soil,” without contractual responsibility to
obey the law and also because he enjoys diplomatic immunity. We decline to discuss the

merits of Wilson’s arguments.

¶5     Rule 9, M.R.App.P., includes the transcript of proceedings as part of the record and

requires the Appellant either to order the transcript or to give notice that he deems portions
of the transcript unnecessary. Wilson did not supply a transcript of the District Court

proceedings as part of his appeal, nor did he otherwise comply with Rule 9. Therefore, we

are unable to address the merits of the evidentiary issues which Wilson raises.
¶6     Furthermore, Rule 23(a)(2), M.R.App.P., requires that an Appellant state the issues

presented on appeal. Wilson has failed to state any issues. Indeed, Wilson’s claims are the

sort of generalized claims that his constitutional rights were violated that we refused to
consider in State v. Whipple, 2001 MT 16, ¶ 34, 304 Mont. 118, ¶ 34, 19 P.3d 228, ¶ 34.

¶7     Finally, Rule 23(a)(4), M.R.App.P., requires that the Appellant summarize his
argument and in the argument state his contentions including citations to the authorities that

support the argument. Not only has Wilson not set out his contentions with reasonable
precision, he fails to cite to the record.




                                               3
¶8     As a result of Wilson’s failure to comply with the Montana Rules of Appellate
Procedure, we are unable to address the merits of the arguments which he raises on appeal.

Therefore, this appeal is dismissed with prejudice to the merits.



                                                               /S/ JAMES C. NELSON

We Concur:
/S/ JIM REGNIER
/S/ PATRICIA COTTER
/S/ JOHN WARNER
/S/ JIM RICE




                                             4